DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 05/21/2021 has been entered. Claim(s) 1-6, 29, 31 and 39-40 is/are currently amended. Claim(s) 8-28 and 32-38 has/have been canceled. Claim(s) 1-7, 29-31 and 39-40 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112(b) (or pre-AIA  35 U.S.C. 112, second paragraph) not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 40 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 40 and claims dependent thereon, the limitation "wherein the layer of second transport material restricts analyte flux to entry into the multilayer raised boss through the one or more exposed lateral surfaces" is indefinite. Claim 39, on which claim 40 depends, recites the layer of first transport material of the multilayer raised boss has a diameter that is greater than a diameter of the layer of second transport material of the multilayer raised boss, indicating there is a least a portion of the top surface of the layer of first transport material exposed/not covered by the layer of second transport material. Given the relative dimensions of the two layers recited in claim 39, it is unclear in how the layer of second transport material "restricts" entry of the analyte to "through the one or more exposed lateral surface."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0099954 A1 (previously cited, Achmann) in view of US 2004/0111017 A1 (previously cited, Say) and US 2013/0056144 A1 (previously cited, Kotzan). 
Regarding claims 1 and 4-7, Achmann teaches/suggests a multilayer working electrode comprising: 
a working conductor having a planar top surface including a sensing surface portion (working electrode 114 including at least one conductive pad, the top of which is substantially planar, as illustrated Figs. 1, 9, etc.);
an insulator layer (insulating material 130) having a window (window/opening 134) that exposes the sensing surface portion (e.g., Figs. 1, 9, etc.); 
an enzyme layer disposed on the sensing surface/the planar top surface of the working conductor (¶ [0015] conductive sensor material provided on conductive pad including a detector substance; e.g., Figs. 1, 9, etc., detector substance 122; ¶ [0005] where detector substance 122 can be at least one enzyme), the enzyme layer filling the window of the insulator layer (e.g., Figs. 1, 9, etc.; ¶ [0129] where H1 and H2 may be equal); and
a raised boss that rises above, and protrudes away from, a top surface of the insulator layer, the multilayer raised boss including: a layer of first transport material disposed over the enzyme layer (Figs. 1, 9, etc., membrane 138 that rises above and protrudes away from insulating material 
Though not expressly illustrated, Achmann discloses the first transport material (138) may be provided over only the sensing surface portion or window (e.g., ¶ [0130] where the membrane at least covers at least WE 114, but may cover WE 114 and fully/partially cover the CE 116; ¶ [0129] where the window defines the WE 114). Accordingly, in embodiments in which the first transport material only covers the sensing surface (WE 114) portion as shown in, e.g., Figs. 1 and 2, the first transport material would comprise one or more lateral surfaces (corresponding to the thickness of membrane 138) that, under its broadest reasonable interpretation consistent with the specification as filed (e.g., ¶ [0087]), defines a raised boss that rises above, and protrudes away from, a top surface of the insulator layer, which does not extend laterally to an outer edge of the working electrode (e.g., Fig. 2, where the WE 114 portion is provided in the middle of the sensing structure 110, surrounded by insulating material, as described in ¶ [0094]). 
Achmann does not disclose the raised boss is multilayered or comprises a layer of second transport material applied over a top surface of the layer of the first transport material and sealing the top surface of the layer of the first transport material over the window of the insulator layer, the second transport material being permeable to a reactant and impermeable to the target analyte. The examiner notes the limitation of "sealing the top surface of the layer of the first transport material" has been interpreted as the layer of second transport material being provided in a continuous layer (e.g., with no holes, apertures, openings, etc.) over the top surface of the layer of the first transport material. 
e.g., Fig. 1, wherein the top layer 116 has an exposed top surface and lateral surface(s) defined by the thickness of the layer; ¶ [0046], ¶ [0071] where oxygen may enter through top layer and through the sensor edge; e.g., Fig. 1, where the top surface of the top layer has an increased surface area relative to the side edges, permitting more reactant to enter through e.g., Say, ¶ [0006] discussing relationship between solution-contacting surface area and transport through a layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the working electrode of Achmann with the raised boss further comprising a layer of second transport material applied over a top surface of the layer of the first transport material and sealing the top surface of the layer of the first transport material, wherein the second transport material is permeable to a reactant and impermeable to the target analyte, such that the layer of second transport material restricts analyte flux to entry through the one or more exposed lateral surfaces as taught/suggested by Say in order to limit the mass transport of analyte and/or enhance reactant flux to the working electrode (Say, ¶ [0003]; ¶ [0046]; ¶¶ [0062]-[0071]; etc.).
Achmann as modified does not expressly teach the enzyme layer is disposed on a portion (sensing surface) of the planar top surface, or the insulator layer is applied to the planar top surface of the working conductor.
Kotzan teaches/suggests a working electrode comprising a working conductor having a planar top surface (electrode contact layer 116); an enzyme layer disposed on a sensing surface portion of the planar top surface of the working conductor (second electrode system 132 comprising a glucose oxidase layer, as described in ¶ [0072]); and an insulator layer applied to the planar top surface of the working conductor (insulator layer 120), wherein the insulator layer has a window formed therein and the sensing surface portion of the working conductor is exposed within the window (e.g., Fig. 1, window or opening 128; ¶ [0072] where the region of the opening forms an electrode 136). 

Regarding claim 2, Achmann as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the multilayer raised boss has a cylindrical form. Rather, Achmann as modified does not expressly describe any particular shape for the transport layer(s). 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the device of Achmann with any shape layer(s) provided over the WE portion because Applicant has not disclosed that a boss having a cylindrical form provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the boss of Achmann as modified because either arrangement enables limiting analyte flux to the sensing surface as desired. 
Alternatively/Additionally, Achmann discloses the sensing surface portion (WE 114) may be circular (e.g., Fig. 2), and further teaches/suggests the membrane may be provided only over this portion of the device (¶ [0130]), such that it would have been obvious to one of ordinary skill i.e., matching the shape of the circular electrode over which it is applied) in order to enable fully covering the sensing surface without requiring additional first transport material and/or as a simple substitution of one suitable shape for fully covering the sensing surface for any other to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 3, Achmann as modified teaches/suggests the limitations of claim 2, as discussed above, and further teaches/suggests, in embodiments in which the transport material(s) are provided only over the sensing surface, the layer of first transport material and the layer of second transport material are limited to an area over the window. Achmann further teaches and/or suggests the transport materials may extend beyond the working electrode defined by said window (e.g., ¶ [0130]). Achmann does not expressly disclose the transport material(s) are additionally provided over a portion of the top surface of the insulator layer surrounding the window. 
Say teaches/suggests the design of the sensor, including the surface area (e.g., length and/or height) of the exposed lateral surface(s), controls, at least in part, the sensitivity of the sensor (¶ [0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the working electrode of Achmann with the transport materials being further provided over a portion of the top surface of the insulator layer surrounding the window, therefore increasing the surface area of the exposed lateral surface(s), in order to adjust the sensor sensitivity as desired (Say, ¶ [0073]). 
Regarding claims 29-31, Achmann teaches and/or suggests a multilayer working electrode structure (e.g., Figs. 1, 9, etc.) comprising: 
e.g., Figs. 1, 9, etc.); 
a first fill material applied to the sensing surface of the working conductor within the opening in the first insulation layer (¶ [0015] conductive sensor material provided on conductive pad including a detector substance; e.g., Figs. 1, 9, etc., detector substance 122), wherein the first fill material comprises a reactive chemistry configured to react with the target analyte (¶ [0005] where the detector substance can be at least one enzyme); 
a raised boss that rises above, and protrudes away from, a top surface of the insulator layer, the multilayer raised boss including: a first transport material being applied over the first fill material, the first transport material covering the opening in the first insulation layer (Figs. 1, 9, etc., membrane 138), the first transport material being configured to permit analyte flux of a target analyte to the first fill material (¶ [0130] where the membrane allows for diffusion of the at least one analyte of interest from the body fluid 124 to the detector substance 122). 
Though not expressly illustrated, Achmann discloses the first transport material (138) may be provided over only the sensing surface portion or opening (e.g., ¶ [0130] where the membrane at least covers at least WE 114, but may cover WE 114 and fully/partially cover the CE 116; ¶ [0129] where the window defines the WE 114). Accordingly, in embodiments in which the first transport material only covers the sensing surface portion or opening (WE 114) as shown in, e.g., Figs. 1 and 2, the first transport material would comprise one or more lateral surfaces e.g., ¶ [0087]), defines a raised boss that rises above, and protrudes away from, a top surface of the insulator layer, which does not extend laterally to an outer edge of the working electrode (e.g., Fig. 2, where the WE 114 portion is provided in the middle of the sensing structure 110, surrounded by insulating material, as described in ¶ [0094]). 
Achmann does not disclose the raised boss further comprises a layer of second transport material applied over a top surface of the layer of the first transport material and sealing the top surface of the layer of the first transport material over the opening of the insulator layer, the second transport material being configured to permit reactant flux to the working conductor through a top surf ace of the second transport material, the second transport material further being impervious to the target analyte. 
Say teaches/suggests a working electrode comprising a target analyte-permeable first transport material having one or more exposed lateral surfaces (¶ [0034]; ¶ [0036] wherein the analyte-permeable membrane may be exposed at an edge(s) of the sensor body), wherein the layer of first transport material is configured to permit analyte flux of a target analyte through one or more exposed lateral surfaces of the first transport material to the working conductor (¶ [0034], ¶ [0036] where analyte diffuses in a direction parallel to the planar electrode 104 via the sensor edge(s)); and a layer of second transport material applied over a top surface of the layer of the first transport material and sealing the top surface of the layer of the first transport material (top layer 116), the second transport material being configured to permit reactant flux to the working conductor through a top surf ace of the second transport material (¶ [0046], ¶ [0071], etc. where oxygen may enter through top layer and through the sensor edge), the second transport material further being impervious to the target analyte, such that the layer of second transport material 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the working electrode of Achmann with the raised boss further comprising a layer of second transport material applied over a top surface of the layer of the first transport material and sealing the top surface of the layer of the first transport material over the opening in the first insulation layer, the second transport material being configured to permit reactant flux to the working conductor through a top surface of the second transport material and being impervious to the target analyte, such that the layer of second transport material restricts analyte flux to entry through the one or more exposed lateral surfaces, as taught/suggested by Say in order to limit the mass transport of analyte and/or enhance reactant flux to the working electrode (Say, ¶ [0003]; ¶ [0046]; ¶¶ [0062]-[0071]; etc.).
Achmann as modified does not expressly teach the working conductor is disposed between the first insulation layer and the second insulation layer, wherein the opening in the first insulation layer exposes a sensing surface portion of the working conductor. 
Kotzan teaches/suggests a multilayer electrode structure comprising a working conductor (electrode contact layer 116) between a first insulation layer (insulator layer 120) and a second insulation layer (substrate 112, which is non-conductive, ¶ [0069]), the first insulation layer having an opening aperture that exposes a sensing surface portion of the working conductor (e.g., Fig. 1, window or opening 128; ¶ [0072] where the region of the opening forms an electrode 136). 

Achmann as modified does not teach the first transport material covers the opening in the first insulation layer and a portion of the top surface of the first insulation layer around the opening. Achmann further teaches and/or suggests the transport materials may extend beyond the working electrode defined by said window (e.g., ¶ [0130]). However, Achmann does not expressly disclose the transport material(s) are additionally provided over a portion of the top surface of the insulator layer surrounding the window. 
Say teaches/suggests the design of the sensor, including the surface area (e.g., length and/or height) of the exposed lateral surface(s), controls, at least in part, the sensitivity of the sensor (¶ [0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the working electrode of Achmann with the transport materials being further provided over a portion of the top surface of the insulator layer surrounding the window, therefore increasing the surface area of the exposed lateral surface(s), in order to adjust the sensor sensitivity as desired (Say, ¶ [0073]). 

Claim(s) 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achmann in view of Say and Kotzan as applied to claim(s) 1 above, and further in view of US 20010003045 A1 (previously cited, Davis). 
Regarding claims 39-40, Achmann as modified teaches/suggests the limitations of claim 1 and further discloses the layer of second transport material restricts analyte flux to entry into the multilayer raised boss through the one or more exposed lateral surfaces, as discussed above. Additionally, the limitation "thereby inducing lateral diffusion of the analyte flux towards a center of the multilayer raised boss along a dimension that is parallel with the sensing surface portion of the working conductor," appears to simply express the intended result of the claimed structure, rather than add additional structure and/or further limit any previously-recited structure, and accordingly has not been given patentable weight. Achmann as modified does not teach the layer of first transport material of the multilayer raised boss has a diameter that is greater than a diameter of the layer of second transport material of the multilayer raised boss. 
Davis teaches/suggests an analyte sensor comprising a layer of first transport material disposed over an enzyme layer, the first transport material being permeable to a target analyte and having one or more exposed lateral surfaces (Fig. 1, diffusion layer 18; ¶ [0083] diffusion layer may be patterned over an enzyme layer; ¶ [0064]; etc.); a layer of second transport material applied over a top surface of the layer of the first transport material, the second transport material being permeable to a reactant and impermeable to the target analyte (Fig. 1, analyte barrier layer 22). Davis further discloses the second transport material may comprise an aperture(s) to permit analyte flux to the first transport material, disclosing said aperture may comprise an annulus (¶ [0056]). 
Kotzan discloses an opening (window, aperture, etc.) may be formed by making an aperture in a layer, or having one layer end short of the other (¶ [0072]). 
. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant submits, "Neither Achmann, Say, nor Kotzan discloses a multilayer raised boss, as claimed in amended claim 1. Therefore, the rejection of claim 1 should be withdrawn" (Remarks, pg. 10). 
The examiner has not alleged that any single reference discloses a multilayer raised boss. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant discloses a boss may be defined by "protruding layer/layers" (¶ [0087]). Though not expressly illustrated, Achmann discloses the first transport material (138) may be provided only over the sensing surface portion (¶ [0130] where the membrane may "at least" cover WE 114). Accordingly, in embodiments in which the first transport material only covers the sensing surface (WE 114) portion as shown in, e.g., Figs. 1 and 2, the first transport material would comprise one or more lateral surfaces (corresponding to the thickness of membrane 138) that, under its broadest e.g., ¶ [0087]), defines a raised boss that rises above, and protrudes away from, a top surface of the insulator layer, and which does not extend laterally to an outer edge of the working electrode (e.g., Fig. 2, where the WE 114 portion is provided in the middle of the sensing structure 110, surrounded by insulating material, as described in ¶ [0094]). The membrane of this disclosed/suggested embodiment of Achmann is consistent with a "boss" as described in the specification as filed as well as in Applicant's cited definitions/figures (Remarks, pgs. 8-9), as the membrane/layer would have edges/lateral surfaces that are disposed inwardly from the outer edge of the insulator layer. The rejection acknowledges Achmann does not teach a layer of second transport material, such that the boss is multi-layered. However, Say suggests such a modification, for at least the reasons noted above. 
Applicant further submits the proposed modification(s) in view of Say "would defeat the principle of operation of Achmann" because "placing a sealing cover over the top surface of the membrane 138 in Achmann would impede diffusion of gas distributed over the working electrode, and therefore would defeat/impair a primary principle of operation of the Achmann design" (Remarks, pg. 11). 
The examiner respectfully disagrees. All illustrated occurrences of gas formation in Achmann show said gas forming at a counter electrode (116). As discussed above, Achmann as modified discloses the layer of first transport material over which the second layer of transport material is provided may be positioned only on the working electrode. There is no evidence of record or reasoning provided by Applicant that providing multiple layers on a working electrode would impede diffusion of gas from a different electrode (i.e., the counter electrode). Additionally, the examiner notes the "sealing" functionality of the layer of second transport material has been interpreted as merely providing the second layer continuously (i.e., without apertures). e.g., US 2001/0003045 A1 to Davis), which discloses a second transport material which Applicant argued did not "seal" the first transport layer due to micro-apertures provided in the second transport material, see Remarks filed 07/01/2020, pgs. 4-5. There is no evidence of record suggesting that "placing a sealing cover over the top surface of the membrane 138 in Achmann" would "impede diffusion of gas" as asserted by Applicant. Rather, Say expressly indicates the second transport material permits diffusion of a gas, such as oxygen (Say, ¶ [0008]; ¶ [0037]; etc.). 
Applicant submits, "[Adding] a sealing cover layer to the membrane 138 in Achmann would add unwanted cost and complicity [sic] to the design," such that one having ordinary sill in the art would not be motivated to combine Achmann with Say as suggested in the Office Action (Remarks, pg. 11). 
The examiner respectfully disagrees. Say expressly discloses adding the second layer of transport material as claimed can be used to limit the mass transport of analyte and/or enhance reactant flux to the working electrode in subcutaneous glucose sensors that are heavily dependent on a stoichiometrically adequate supply of oxygen to the sensing layer (Say, ¶ [0003]). Achmann is one such subcutaneous glucose sensor (¶ [0003]; ¶ [0005]; etc.), and thus would have similarly benefitted from the second transport layer taught/suggested by Say. While adding an additional layer may add cost and complexity, there is no evidence of record to suggest said cost/complexity is "unwanted," as Say clearly indicates the opposite. 
Applicant submits the cited prior art fails to teach/suggest the features of independent claim 29 for the same/similar reasons as argued with respect to claim 1. These arguments have been addressed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Meredith Weare/Primary Examiner, Art Unit 3791